Exhibit 10.1(i)

 

EXECUTION COPY

 

AMENDMENT NO. 9

 

This AMENDMENT No. 9 dated as of November 16, 2005 (“Amendment No. 9”), is
entered into by and among H&E EQUIPMENT SERVICES L.L.C., a Louisiana limited
liability company (“H&E”), GREAT NORTHERN EQUIPMENT, INC., a Montana corporation
(“Great Northern” and together with H&E, individually a “Borrower” and jointly,
severally and collectively, the “Borrowers”), H&E HOLDINGS L.L.C., a Delaware
limited liability company, GNE INVESTMENTS, INC., a Washington corporation and
H&E FINANCE CORP., a Delaware corporation, the persons designated as “Lenders”
on the signature pages hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Agent.

 

WHEREAS, Borrowers, the other Credit Parties, the Lenders (as defined therein)
and Agent are party to the Credit Agreement dated as of June 17, 2002 (including
all annexes, exhibits and schedules thereto, and as amended by Amendment No. 1
dated as of March 31, 2003, Amendment No. 2 dated as of May 14, 2003, Amendment
No. 3 dated as of February 10, 2004, Amendment No. 4 dated as of October 26,
2004, Amendment No. 5 dated as of January 13, 2005, Amendment No. 6 dated as of
March 11, 2005, Amendment No. 7 dated as of March 31, 2005 and Amendment No. 8
dated as of October 13, 2005, and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, “Original Credit Agreement”;
all capitalized terms defined in the Original Credit Agreement and not otherwise
defined herein have the meanings assigned to them in the Original Credit
Agreement or in Annex A thereto); and

 

WHEREAS, Borrowers and each Lender, subject to Section 2 hereof, wish to amend
the Original Credit Agreement in the manner set forth below.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, each Lender and Agent
agree as follows:

 

SECTION 1.

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions to effectiveness referred to in
Section 2 hereof, the Original Credit Agreement is hereby amended as follows:

 

(a)                                  Section 6.2 of the Original Credit
Agreement is hereby amended by deleting in its entirety the phrase “to the
extent permitted under Annex G” appearing therein; and

 

(b)                                 Annex G of the Original Credit Agreement is
amended by deleting subsection (f) thereof (Maximum P&E Capital Expenditures) in
its entirety.

 

SECTION 2.

CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 9 shall become effective on the date, which must be prior to
November 18, 2005 (the “Effective Date”) on which the following conditions shall
have been satisfied:

 

(a)                                  Agent shall have received one or more
counterparts of this Amendment No. 9 executed and delivered by Borrowers, the
other Credit Parties, Agent and the Requisite Lenders; and

 

--------------------------------------------------------------------------------


 

(b)                                 there shall be no continuing Default or
Event of Default (after giving effect to the amendments contemplated by this
Amendment No. 9), and the representations and warranties of the Borrowers
contained in this Amendment No. 9 shall be true and correct in all material
respects.

 

SECTION 3.

LIMITATION ON SCOPE

 

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms. The amendments set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be waivers of, amendments of, consents to or modifications of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of
Borrowers or any other Credit Party requiring the consent of Agent or Lenders
except to the extent specifically provided for herein. Agent and Lenders have
not and shall not be deemed to have waived any of their respective rights and
remedies against Borrowers or any other Credit Party for any existing or future
Defaults or Event of Default.

 

SECTION 4.

MISCELLANEOUS

 

(a)           Borrowers hereby represent and warrant as follows:

 

(i)            this Amendment No. 9 has been duly authorized and executed by
Borrowers and each other Credit Party, and the Original Credit Agreement, as
amended by this Amendment No. 9, is the legal, valid and binding obligation of
Borrowers and each other Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, moratorium and similar laws affecting the rights of
creditors in general; and

 

(ii)           Borrowers repeat and restate the representations and warranties
of Borrowers contained in the Original Credit Agreement as of the date of this
Amendment No. 9 and as of the Effective Date, except to the extent such
representations and warranties relate to a specific date.

 

(b)           This Amendment No. 9 is being delivered in the State of New York.

 

(c)                                  Borrowers and the other Credit Parties
hereby ratify and confirm the Original Credit Agreement as amended hereby, and
agree that, as amended hereby, the Original Credit Agreement remains in full
force and effect.

 

(d)                                 Borrowers and the other Credit Parties agree
that all Loan Documents to which each such Person is a party remain in full
force and effect notwithstanding the execution and delivery of this Amendment
No. 9.

 

(e)                                  This Amendment No. 9 may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute but one and the same instrument.

 

(f)                                    All references in the Loan Documents to
the “Credit Agreement” and in the Original Credit Agreement as amended hereby to
“this Agreement,” “hereof,” “herein” or the like shall mean and refer to the
Original Credit Agreement as amended by this Amendment

 

2

--------------------------------------------------------------------------------


 

No. 9 (as well as by all subsequent amendments, restatements, modifications and
supplements thereto).

 

(g)                                 Each of the following provisions of the
Original Credit Agreement is hereby incorporated herein by this reference with
the same effect as though set forth in its entirety herein, mutatis mutandis,
and as if “this Agreement” in any such provision read “this Amendment No. 9”:
Section11.6, (Severability), Section 11.9 (Governing Law), Section 11.10
(Notices), Section 11.11 (Section Titles) Section 11.13 (Waiver of Jury Trial),
Section 11.16 (Advice of Counsel) and Section 11.17 (No Strict Construction).

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

BORROWERS:

 

 

 

H&E EQUIPMENT SERVICES L.L.C.

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

 

 

GREAT NORTHERN EQUIPMENT, INC.

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

 

 

CREDIT PARTIES:

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

 

 

H&E HOLDINGS L.L.C.

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

 

 

GNE INVESTMENTS, INC.

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

 

 

 

 

H&E FINANCE CORP.

 

 

 

By:

/s/ Leslie Magee

 

 

 

Name:

Leslie Magee

 

 

Title:

CFO

 

SIGNATURE PAGE TO AMENDMENT NO. 9

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ Gina Provenzale

 

 

 

Name:

Gina Provenzale

 

 

Title:

Vice President

 

 

 

Duly Authorised Signatory

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Edmundo Kahn

 

 

 

Name:

Edmundo Kahn

 

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Douglas A Hoffman

 

 

 

Name:

Douglas A Hoffman

 

 

Title:

Vice President

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Moulton

 

 

 

Name:

Andrew Moulton

 

 

Title:

AVP

 

SIGNATURE PAGE TO AMENDMENT NO. 9

 

--------------------------------------------------------------------------------